              Case 2:20-cv-00054-SMJ                  ECF No. 5          filed 05/15/20    PageID.40 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                   FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                                  for the_                                    EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
                    JONATHAN C. HAIR,
                                                                                                              May 15, 2020
                                                                                                                   SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 2:20-cv-00054-SMJ
                                                                     )
                 STATE OF WASHINGTON,                                )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: IT IS HEREBY ORDERED that the petition, ECF No. 1, is DISMISSED pursuant to Rule 4 of the Rules
’
              Governing Section 2254 Cases in the United States District Courts.




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                           Salvador Mendoza, Jr.




Date: May 15, 2020                                                           CLERK OF COURT

                                                                             SEAN F. McAVOY


                                                                                          (By) Deputy Clerk

                                                                             Sean F. McAvoy
